The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1, 3-10, 12-14, 16-17, in the reply filed on April 21, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be an undue or serious burden to also examine the remainder of the presently pending claims.  This is not found persuasive because the reasons are the same as noted in the text of the restriction requirement.  Additionally, as noted in the restriction requirement, search of each invention would impose a serious burden because at different search strategies, terms of search and/or queries in different databases and sources would be required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 11, 15, 24 are canceled.  Claims 18-23, 25-26 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1, 3-10, 12-14, 16-17 are under consideration.

Priority:  This application is a 371 of PCT/US2018/028551, filed April 20, 2018, which claims benefit of provisional applications 62/488207, filed April 21, 2017, and 62/512382, filed May 30, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-14, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.  
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 is drawn to a method of treating a sclerotic condition comprising administration of an expression vector, or cells comprising an expression vector, wherein said vector or cells comprise a polynucleotide encoding a fusion protein comprising a non-matrix metalloproteinase (non-MMP) signal peptide and a MMP polypeptide, or an enzymatically active collagen-degrading fragment thereof.
Claims 3-10, 12-14, 16-17 are dependent on claim 1 and recite the type of cells, MMP, expression vector, features of a gene switch expression system, and the sclerotic condition.
Accordingly, the claims encompass a significantly large genus of cells and/or expression vectors comprising nucleic acid molecules encoding fusion proteins comprising a non-MMP signal peptide and a MMP polypeptide, and genes and activator ligands in a gene switch expression system.  The recited genus of nucleic acid molecules or polynucleotides encoding fusion proteins comprising a non-MMP signal peptide and a MMP polypeptide, or an enzymatically active collagen-degrading fragment thereof, and genes and activator ligands in a gene switch system, are biomolecules defined through their activity only and do not require any particular structure and comprise any number or type of mutations or modifications (including substitutions, deletions, additions) at any location.  The recited genus of cells engineered to comprise the expression vector comprising said polynucleotides or genes and ligands noted above comprises any cell, including mammalian cells and microorganisms.  As such, the described genera are biomolecules defined solely by their functional characteristics and engineered cells comprising said biomolecules defined solely by their function characteristics, which is not sufficient characteristic for written description purposes.  MPEP 2163.  Further, the specification does not disclose any discussion of a known correlation between structure and an amino acid sequence having function for any MMP polypeptide or any enzymatically active collagen-degrading fragment thereof, and/or any activator ligand in any gene switch expression system, sufficient to compensate for the lack of representative species provided by the specification to allow one of ordinary skill to reasonably identify or envision a number of species commensurate with the structural breadth and substantial structure variation encompassed by the recited genera of polypeptides and/or ligands.
The specification discloses representative species of the respective genus of cells and biomolecules are fibroblasts comprising a recombinant lentiviral vector (LV) comprising a specific gene switch expression system (RTS – RheoSwitch Therapeutic System), and the MMP1 gene, LV-RTS-MMP1 (example 1), which is activated by veledimex (example 2).  Other than the single representative species of cells, a single representative species of an expression vector, a single representative species of a gene switch expression system, a single representative species of MMP, and a single representative species of the activator ligand, the specification fails to disclose any other cells, nucleic acid molecules encoding variant fusion proteins comprising a non-MMP signal peptide and a MMP polypeptide, gene switch systems, and activator ligands.  However, the skilled artisan cannot necessarily envision the detailed structures of ALL the fusion proteins comprising a non-MMP signal peptide and a MMP polypeptide encoded by nucleic acid molecules, and genes and activator ligands in a gene switch expression system, where the biomolecules are in an engineered cell comprising any combination and/or number of genes and/or transgenes encoding said fusion proteins activated by any ligand, that successfully treat any sclerotic condition, because the specification provides no guidance as to which structural features are essential and critical to have activity to treat any sclerotic condition, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function . It does not specifically define the structure of any and all possible combinations of enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus."  It is noted that given that [1] the genus of any cell comprises any mammal, eukaryote, prokaryotes, including bacteria and/or archaea, extremophiles, expressing any and all possible combinations of a broad genus of biomolecules recited in claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of biomolecules are widely variant and diverse; and [2] it is highly unpredictable which protein/enzyme or possible combinations of all proteins/enzymes when introduced into any heterologous cell, would be functionally compatible with a biological pathway that is already present in the host cell.  Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

Claims 1, 3-10, 12-14, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fibroblast cells comprising specific nucleic acid molecules comprising LV-RTS-MMP1 and the activator ligand veledimex, does not reasonably provide enablement for a method of treating a sclerotic condition comprising administration of an expression vector, or cells comprising an expression vector, wherein said vector or cells comprise a polynucleotide encoding a fusion protein comprising a non-matrix metalloproteinase (non-MMP) signal peptide and a MMP polypeptide, or an enzymatically active collagen-degrading fragment thereof, in any gene switch system and activated by any ligand.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are directed to a method of treating a sclerotic condition comprising administration of an expression vector, or cells comprising an expression vector, wherein said vector or cells comprise a polynucleotide encoding a fusion protein comprising a non-matrix metalloproteinase (non-MMP) signal peptide and a MMP polypeptide, or an enzymatically active collagen-degrading fragment thereof.  
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.01(a).  The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claim 1 is drawn to a method of treating a sclerotic condition comprising administration of an expression vector, or cells comprising an expression vector, wherein said vector or cells comprise a polynucleotide encoding a fusion protein comprising a non-matrix metalloproteinase (non-MMP) signal peptide and a MMP polypeptide, or an enzymatically active collagen-degrading fragment thereof.
Claims 3-10, 12-14, 16-17 are dependent on claim 1 and recite the type of cells, MMP, expression vector, features of a gene switch expression system, and the sclerotic condition.
Accordingly, the claims encompass administration to any target, a significantly large genus of cells and/or expression vectors comprising nucleic acid molecules encoding fusion proteins comprising a non-MMP signal peptide and a MMP polypeptide, and genes and activator ligands in a gene switch expression system.  The recited genus of nucleic acid molecules or polynucleotides encoding fusion proteins comprising a non-MMP signal peptide and a MMP polypeptide, or an enzymatically active collagen-degrading fragment thereof, and genes and activator ligands in a gene switch system, are biomolecules defined through their activity only and do not require any particular structure and comprise any number or type of mutations or modifications (including substitutions, deletions, additions) at any location.  The recited genus of cells engineered to comprise the expression vector comprising said polynucleotides or genes and ligands noted above comprises any cell, including mammalian cells and microorganisms.  Accordingly, the claims encompass significantly large genus of biomolecules and/or cells comprising said biomolecules, wherein the combinations may or may not be able to treat any sclerotic condition in any target.  As such, there is uncertainty regarding which biomolecules will have which activity when engineered into which cell and further when administered to which target.  There could be a myriad of variant biomolecules having the recited activities, wherein the variant biomolecules may or may not retain activity in any engineered cell, when combined with which enzymes or possible enzymes in addition to biological pathway enzymes already present in the cell, and further having any activity to treat any sclerotic condition in any target, when administered to said target and activated by any ligand.  Since there is unpredictability in performance of certain species or combinations other than specific biomolecules in specific cells, it would require undue experimentation by an artisan of ordinary skill to determine which nucleic acid molecules encoding for which specific proteins/enzymes can be successfully engineered in which cell, and further activated by which ligand, and should be administered at which effective amount(s), and activated by which activator ligand, in which target (i.e. subject in need thereof), have activity or therapeutic activity for treating which sclerotic condition.  
(B) The nature of the invention:  The nature of the invention appears to be treating an autoimmune condition by gene therapy techniques.  Gene therapy approaches to treat autoimmune diseases require delivering the specific or correct drug to the right target at the right time to affect the right mechanism of action (Creusot et al.).
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of enzymes and/or the genes encoding the proteins/enzymes having the recited activities used in the claimed methods and cells, it is noted that the amino acid sequence of a polypeptide determines said polypeptide’s structural and functional properties.  See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.”  Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)).  The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain.  Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position.  For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains.  James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”
It is known that sclerotic conditions include scleroderma, which is an autoimmune inflammatory sclerosing disorder of cutaneous induration that may cause permanent functional disability and disfigurement (application publication paragraph 0003).  With regard to autoimmune diseases, despite considerable advances in genetic and epidemiological research, the genetic basis and environmental triggers of autoimmune diseases have not yet been elucidated; therefore, it is impossible to treat the underlying causes of disease (Creusot et al. p. 385).  A specific gene therapy strategy needs to have functional, spatial and temporal specificity.  Functional specificity implies targeting the cellular, molecular and/or genetic mechanisms relevant to the disease, without affecting nondiseased organs or tissues through mechanisms that cause adverse effects.  Spatial specificity means the delivery of the therapeutic agent exclusively to sites and cells that are relevant to the disease.  Temporal specificity is, in principle, synonymous with controlled on-demand expression of the therapeutic gene and thus represents a major safety feature (p. 385).  One of the greatest challenges remains site-specific delivery of the gene therapy vector or the encoded products (p. 399).
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03.
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification provides guidance and examples in the form of a specific gene therapy product, LV-RTS-MMP1, in fibroblasts (example 1), which is activated by the ligand veledimex (example 2).  While molecular biological techniques and genetic manipulation to make proteins/enzymes or express proteins/enzymes in host cells are known in the prior art, knowledge regarding all biomolecules having the recited activities, which are capable of carrying out the necessary steps for functional, spatial and temporal specificity, at which effective amount(s), to treat a sclerotic condition in any target, is lacking.  Thus, searching for and/or designing biomolecules having the recited activities, and further searching for and/or selecting an appropriate cell to express said fusion proteins to produce a therapeutic effect for a sclerotic condition, is well outside the realm of routine experimentation and predictability in the art of success is extremely low.  The amount of experimentation to identify such proteins/enzymes or nucleic acid molecules encoding said proteins/enzymes and their combinations in any cell to produce a therapeutic effect for a sclerotic condition at the right time in the right target to affect the right mechanism of action is extensive and undue.  Determining whether said biomolecules have suitable therapeutic value when administered to any target for treating any sclerotic condition is very unpredictable in nature.  The relative level of skill in this art is very high.  The predictability as to what substantially similar biomolecules and/or biomolecule combinations will have which activity and/or therapeutic activity for treatment of a sclerotic condition, at which amount(s), in which targets, is zero.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir, 1988).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of treating a sclerotic condition comprising administration of an expression vector or cells comprising said expression vector.  The claims does not appear to recite an actual method step and it is not clear to what said expression vector or cells are being administered to.  Further correction and/or clarification is requested.
Claim 10 recites the viral vector is derived from a virus selected from the components recited.  It is not clear what is meant by derived and/or how the vector is derived from the virus.  
Claim 14 recites the limitation "the patient" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "injection of the transfected cells" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-9, 12-13, 16-17 are included in this rejection because they are dependent on the above claim(s) and fail to cure their defects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Henriques (2016 Fibrocell Gene Therapy from Lung Disease News:  2 pages) in view of Katakam et al. (2006 Molecular Therapy 13(Supplement 1):  S103, abstract 270), Reed et al. (WO 2016048903), and Bookbinder et al. (WO 2010102262; IDS 04.21.22).  
Henriques discloses developing FCX-013, an autologous fibroblast cell that has been genetically modified to express a protein capable of breaking down excess collagen I and III at localized scleroderma sites (p. 1).  The treatment uses Intrexon’s RheoSwitch Therapeutic System, described as a biological switch, activated by an oral compound, that allows for control of future protein expression once the initial fibrosis has been resolved (p. 1).  Henriques does not explicitly disclose the features of the RheoSwitch Therapeutic System.
Katakam et al. disclose the RheoSwitch® Therapeutic System (RTS) can be precisely controlled by an orally active synthetic small molecule ligand (Activator Drug) for regulated expression of therapeutic genes.  The RTS consists of two component proteins that heterodimerize to create a functional inducible transcription factor complex.  The ligand binding
component is the DEF domain of a mutant ecdysone receptor that is fused to a Gal4 DNA binding domain.  The second component is the EF domain of a chimeric RXR that is fused to the VP16 activation domain.  These proteins, constitutively expressed under a ubiquitous or tissue-specific promoter, can induce in vivo gene expression from a responsive promoter in the presence of a potent ligand.  
	Reed et al. disclose the ligand controlled RTS inducible gene switch platform is inserted into a lentiviral backbone to express the therapeutic gene (at least paragraph 000356).  Reed et al. disclose the oral activator ligand veledimex is administered to control therapeutic gene expression (at least paragraphs 000349, 000351, 000352).
	Bookbinder et al. disclose matrix metalloprotease (MMP) enzymes are provided to treat extracellular matrix-mediated diseases characterized by increased deposition or accumulation of one or more ECM components (abstract), including scleroderma (p. 13 line 31).  It is disclosed that MMP-1 degrades or breaks down at least collagens I and III (p. 70 table 5).  It is also disclosed that additional nucleic acid molecules can be joined to the nucleic acid molecules encoding the MMP in a vector, including heterologous signal sequences, designed to facilitate protein secretion (at least p. 95-96).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating a sclerotic condition comprising administration of an expression vector, or cells comprising the expression vector, wherein said expression vector or cells comprise a polynucleotide sequence encoding a fusion protein comprising a non-MMP signal peptide and a MMP polypeptide (instant claim 1).  The motivation to do so is given by the prior art, which disclose developing proteins that break down collagen I and III for treating scleroderma.  Therefore, one of ordinary skill would have reasonable motivation to substitute nucleic acid molecules encoding a heterologous signal peptide and a MMP as suggested in Bookbinder et al. in the FCX-013 therapeutic system comprising an expression vector and gene switch system of Henriques et al.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses that MMP has therapeutic value for treating extracellular matrix-mediated diseases associated with increased deposition of collagen. 
	Regarding instant claims 3-4, Henriques discloses the cells are autologous fibroblast cells; therefore, it would have been obvious to arrive at the claimed fibroblast cells comprising an expression vector or nucleic acid molecules encoding a fusion protein comprising a MMP.
	Regarding instant claims 5-6, Henriques discloses the protein capable of breaking down collagen I/III is operably part of a gene switch expression system and activated by an oral compound.
	Regarding instant claims 7-8, Bookbinder et al. disclose the MMP is human MMP-1 (p. 70 Table 5).
	Regarding instant claims 9-10, Reed et al. disclose the RTS is inserted into a lentiviral vector (at least paragraph 000356).  Bookbinder et al. also disclose a lentivirus vector comprising nucleic acid molecules encoding the MMP (at least p. 325 line 22).  Therefore, it would have been obvious to arrive at the claimed lentivirus vector comprising a polynucleotide encoding a fusion protein comprising the signal peptide and MMP.
	Regarding instant claims 12, 14, as noted above, Reed et al. disclose the oral activator ligand veledimex is administered to control therapeutic gene expression by the RTS.  Henriques disclose the RTS is activated by an oral compound.  Therefore, it would have been obvious to administer the veledimex after administration of the autologous cells engineered to comprise a vector comprising RTS; thereby, controlling the expression of the collagen-degrading protein.
	Regarding instant claim 13, Bookbinder et al. disclose intradermal injection of the therapeutic product comprising MMP (p. 112 line 31).
	Regarding instant claims 16-17, Henriques discloses treating localized scleroderma, which would reasonably include linear scleroderma.

	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656